 

Case 3:19-cr-00170-B Document 12 Filed 03/03/20 Pageiof2 PagelD 54

UNITED STATES DISTRICT COURT
for
NORTHERN DISTRICT OF TEXAS

Report on Person Under Supervision - Court Decision Requested

Name of Offender: Kevin Lyndel Massey Case No.: 3:19-CR-170-B (01)

 

 

Name of Sentencing Judge: U.S. District Judge Andrew S. Hanen (Jurisdiction accepted by U.S.
District Judge Jane J. Boyle on April 5, 2019.)

 

Date of Original Sentence: January 4, 2016

 

Original Offense: Counts 2 and 3: Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and
924(a)(1) , a Class C felony

 

Original Sentence: 41 months custody, 3-year term of supervised release on each count, to be served
concurrently

 

Revocations: N/A

 

Type of Supervision: Supervised Release Date Supervision Commenced: June 29, 2018
Assistant U.S. Attorney: William F. Hagen Defense Attorney: Louis S. Sorola

 

 

(Court appointed)

 

Notification To The Court For Cause As Follows:

I.
The following information/request is being presented for the Court's review and decision:

A subpoena has been presented to United States Probation Officer Bevan Vaughan (USPO Vaughan) from
the United States Attorney's Office, Northern District of Texas, Dallas Division, regarding the upcoming
criminal trial for James Russell Smith, Case No. 3:19-CR-395-B (01). This case is correlated with Case
No. 3:19-CR-170-B (01).

The United States Attorney's Office indicated the undersigned will be asked to testify to the chronological
timeline of events related to Case No. 3:19-CR-170-B (01) as well as produce documents pertaining to
the Warrant for Arrest of Probationer/Supervised Releasee, Petition for Offender Under Supervision, and
available documents from the Federal Bureau of Prisons.

II.
The probation officer recommends the following action for the Court to consider:

It is respectfully recommended that USPO Vaughan be allowed to testify in Case No. 3:19-CR-395-B,
providing a timeline of events throughout Mr. Massey's term of supervised release, as well as provide the
aforementioned documents related to this case.

ProRptOffndr12E (2/11/2020) Page | of 2
Case 3:19-cr-00170-B Document12 Filed 03/03/20 Page 2of2 PagelD 55

Kevin Lyndel Massey
Report on Person Under Supervision - Court Decision Requested

I declare under penalty of perjury that
the foregoing is true and correct.

 

Executed on March 2, 2020 Approved,

Respectfully submitted,

s/Bevan Vaughan s/Angela Roberson

U.S. Probation Officer Supervising U.S. Probation Officer
Dallas Phone: 817-505-1078

Phone: 214-753-2480

BV

 

Order of the Court:

Agrees with the recommendation of the probation officer.

O

Disagrees with the recommendation of the probation officer.

L) Directs the probation officer to submit a request for modifying the conditions or term of

supervision.
) Directs the probation officer to submit a request for a warrant or summons.
O) Other or Additional:

(File under seal until further order of the Court.

oj=
onprab}? Jane J. Boyle
U.Y. Digtrict Judge

5p
Date v

* Attachment

Page 2 of 2

 
